Judgment appealed from reversed and a new trial ordered on the ground of excessiveness unless the plaintiff stipulates to reduce the verdict to the sum of $45,000 in which event the judgment is affirmed. All concur except Breitel and Bastow, JJ., who, while agreeing that the verdict is excessive, dissent in part and vote to reverse and order a new trial on the ground that the verdict is contrary to the weight of the evidence as to the negligence of the appellants and as to such negligence, if any, being the proximate cause of the accident. Settle order. Present — Peck, P. J., Callahan, Breitel, Bastow and Botein, JJ.